EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on 5/6/2021.

The application has been amended as follows: 
1. A cushion with projector screen, characterized by comprising at least: a cushion main body having a principal side capable of supporting a user lying face down thereon; a transmission-type screen layer placed at and attached to the principal side in a manner that a user can lie face down on the principal side and the transmission-type screen layer; and a reflector mirror that reflects a light projected from a first projector and projects it onto the transmission-type screen layer; wherein the reflector mirror represents a first reflector mirror placed inside the cushion main body below the transmission-type screen layer to reflect the light projected from the first projector and project it onto the transmission-type screen layer; wherein a user lying face down on the principal side of the cushion main body and the transmission-type screen layer can view images projected onto the transmission-type screen layer with his/her face facing down.
2. The cushion with projector screen, according to claim 1, characterized in that: the cushion main body is hollow and filled with air or light-transmissive fluid inside; the transmission-type screen layer represents a first transmission-type screen layer placed on the principal side of the cushion main body in a manner that a user can lie face down directly on the first transmission-type screen layer;

Election/Restrictions
Claims 4, 6, 8-11, and 18-20 are rejoined and no longer withdrawn. 
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 9/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 4, 6, 8-11, and 18-20 is withdrawn.  Claims 4, 6, 8-11, and 18-20, directed to a cushion with projector screen are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a transmission-type screen layer on the top of a cushion in conjunction with mirrors to reflect projector images onto the screen where the mirrors are inside the cushion, along with the additional claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MORGAN J MCCLURE/Examiner, Art Unit 3673       
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/7/2021